Citation Nr: 1316640	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  06-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in February 2006 and March 2006  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In May 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it has been returned to the Board for further appellate review.

In May 2006, the Veteran testified before a Decision Review Officer during a personal hearing held at the RO.  He also testified at a hearing before the Board via video-conferencing equipment in February 2009.  The transcripts of these hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To allow for the initial consideration of additional evidence by the RO/AMC and to insure compliance with a prior Board Remand.

A letter dated in February 2013 from the Veteran's treating chiropractor, Dr. J.V, was submitted directly to the Board in support of the Veteran's claims.  In the letter, Dr. J.V. provided opinions as to whether the Veteran's claimed cervical spine and bilateral shoulder disorders are related to his military service.  The Board notes that the RO or AMC has not reviewed this evidence and the Veteran has not submitted a waiver of the AOJ's initial consideration of such.  Thus, this evidence must be referred to the RO or AMC for review and preparation of a supplemental statement of the case, if a grant of the benefits sought is not made.  38 C.F.R. § 20.1304(c) (2012) (holding that a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).

Moreover, the case must be returned to the AOJ to insure compliance with the Board's May 2012 Remand.  In the May 2012 Remand, the Board directed that the RO or the Appeals Management Center (AMC) obtain an addendum opinion from the examiner who performed an August 2009 examination with respect to the claims.  The Board requested that the examiner to clarify his previous opinion essentially that the claimed cervical spine, bilateral shoulder, and bilateral hip disorders were more likely than not caused by the combined effects of post-service risk factors and could not be attributed to a single risk factor.  Specifically, the Board directed the August 2009 examiner to opine whether it is at least as likely as not that the Veteran's current cervical spine, bilateral shoulder, and bilateral hip disorders are causally or etiologically related to his military service, whether alone or in conjunction with any post-service event or injury.  If the August 2009 examiner was not available, the Board directed that the requested opinions be provided by a different VA examiner following a VA examination.

Although the RO/AMC obtained an addendum opinion in September 2012 as to the Veteran's claims, this opinion was provided by a VA physician who previously reviewed the claims file in September 2009, and not the August 2009 VA examiner.  In the September 2009 opinion, the physician concurred that the Veteran's claimed disorders were due to multiple post-service risk factors/events.  In the September 2012 addendum report, the physician reiterated his previous opinion and concluded that there was no cause and effect relationship between the Veteran's joint and spine complaints and his military service.  

This opinion, however, did not address whether any in-service event or injury (specifically the Veteran contends that he often had to carry heavy chains around his neck during service)--in combination with the Veteran's post-service risk factors for his current orthopedic injuries--is related to his current orthopedic disorders.  Moreover, the opinion was provided without the providing the Veteran with a new examination.  Thus, the September 2012 opinion does not comply with the May 2012 Remand directives.  

The Board also highlights the September 2012 VA physician's statement in the addendum report that the gene responsible for degenerative disc disease of the spine was discovered in January 2012.  The physician stated that this finding, from a medical perspective, "essentially eliminates any subsequent service connections for spondylosis or degenerative disease of the spine."  The Board finds this statement to be overly broad and contradictory with the VA regulations regarding service connection.  See generally, 38 C.F.R. §§ 3.303 (2012).  Moreover, the physician's comment does not address the relationship, if any, between the Veteran's current orthopedic diagnoses, his military service, and any post-service events or injuries.  

As the September 2012 VA opinion is inadequate and does not comply with the May 2012 Remand directives, another medical opinion must be obtained by a new VA examiner regarding the etiology of the claimed disorders. 

By this remand, the Board in no way wishes to frustrate or prolong the appellate process.  However, the Board emphasizes that the May 2012 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11. Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  Id.  Thus, the claims for service connection for cervical spine, bilateral shoulder, and bilateral hip disorders must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records identified by the Veteran as relevant to the claims being remanded.  If any requested records are not available, or if the search for the records otherwise yields negative results, that fact must be clearly documented in the claims file, and the Veteran must be informed in writing.

2.  After completion of the above, the RO/AMC shall forward the claims file to an appropriate VA examiner, other than the examiners who provided the August 2009, September 2009, August 2010, and September 2012 VA examination and addendum reports.  The examiner is asked to provide an opinion as to the etiology of the Veteran's cervical spine, bilateral shoulder, and bilateral hip disorders.  The Veteran need not reexamined, unless the examiner determines that another examination is necessary.  In the event that the Veteran is provided an additional examination, all appropriate tests and studies should be accomplished, and the findings included in the typed report.

Based on a review of the record, and examination of the Veteran if necessary, the examiner must respond to the following:

(a)  Is it at least as likely as not that the Veteran's current cervical spine disorder is causally or etiologically a result of an injury or event, to include carrying heavy chains around his neck, during his military service, whether alone or in conjunction with a post-service event or injury?

(b)  Is it at least as likely as not that the Veteran's current bilateral shoulder disorder is causally or etiologically a result of an injury or event, to include carrying heavy chains around his neck, during his military service, whether alone or in conjunction with a post-service event or injury?

(c)  Is it at least as likely as not that the Veteran's current bilateral hip disorder is causally or etiologically a result of an injury or event, to include carrying heavy chains around his neck, during his military service, whether alone or in conjunction with a post-service event or injury? 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner must adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions reached.  In so doing, the examiner must also consider and reconcile any conflicting opinions with respect to the cervical spine, bilateral shoulder, and bilateral hip disorders.

3.  The RO/AMC must review the addendum/examination report to insure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



